UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of October 2013 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information totheCommission pursuant to Rule 12g3-2(b) under the Securities Exchange Actof 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant inconnection with Rule 12g3-2(b): 82-. Table of Contents Signatures Press Release Unaudited Interim Consolidated Balance Sheets Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Unaudited Interim Consolidated Statements of Changes in Shareholder’s Equity Unaudited Interim Consolidated Statements of Cash Flows Table of Contents On October 8, 2013, EXFO Inc., a Canadian corporation, reported its results of operations forthefourth fiscal quarter and year end for the fiscal year ended August31, 2013. This report onForm 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and the fiscal year ended August31, 2013. This press release andinformation relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2013 are hereby incorporated asadocument by reference to Form F-3 (Registration Statement under the Securities Actof1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 12 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Benoit Ringuette Name:Benoit Ringuette Title:General Counsel and Corporate Secretary Date: October 9, 2013 Page 2 of 12 Table of Contents EXFO Reports Fourth-Quarter and Fiscal 2013 Results Q4 2013 § Sales total US$60.9 million, up 6.5% year-over-year and 3.4% sequentially § Gross margin reaches 62.9%, highest level in last six quarters § Adjusted EBITDA amounts to US$7.1 million, or 11.6% of sales Fiscal 2013 § Sales total US$242.2 million, down 3.1% year-over-year § Operating expenses decrease US$9.0 million year-over-year § Adjusted EBITDA amounts to US$17.3 million, or 7.2% of sales QUEBEC CITY, CANADA, October 8, 2013 — EXFO Inc. (NASDAQ: EXFO) (TSX: EXF) announced today financial results for the fourth quarter and fiscal year ended August 31, 2013. Sales in the fourth quarter of fiscal 2013 increased 3.4% to US$60.9 million from US$58.9 million in the third quarter of 2013 and 6.5% from US$57.2 million in the fourth quarter of 2012. Annual sales decreased 3.1% to US$242.2 million in fiscal 2013 from US$250.0 million in 2012. Bookings totaled US$54.0 million for a book-to-bill ratio of 0.89 in the seasonally weak fourth quarter of fiscal 2013 compared to US$61.8million in the third quarter of 2013 and US$55.2 million in the fourth quarter of 2012. Overall for fiscal 2013, bookings amounted to US$233.5million for a book-to-bill ratio of 0.96 compared to US$244.8million in2012. Gross margin* reached 62.9% of sales in the fourth quarter of fiscal 2013 compared to 61.7% in the third quarter of 2013 and 62.8% in the fourth quarter of 2012.In fiscal 2013, gross margin attained 61.8% of sales compared to 63.3% in 2012. In the fourth quarter of fiscal 2013, IFRS net earnings amounted to US$3.8 million, or US$0.06 per diluted share, including US$1.1million in after-tax amortization of intangible assets, US$0.4 million in stock-based compensation costs and a foreign exchange gain of US$1.3 million. In the third quarter of 2013, IFRS net loss totaled US$0.9 million, or US$0.01 per share, including US$1.5 million in after-tax amortization of intangible assets, US$0.4 million in stock-based compensation costs and a foreign exchange gain of US$0.3 million. In the fourth quarter of 2012, IFRS net loss amounted to US$3.7 million, or US$0.06 per share, including US$2.1million in after-tax amortization of intangible assets, US$1.9 million in after-tax restructuring charges and US$0.4 million in stock-based compensation costs. EXFO also incurred a foreign exchange loss of US$1.9 million in the fourth quarter of 2012. In fiscal 2013, IFRS net earnings totaled US$1.3 million, or US$0.02 per diluted share, including US$6.4 million in after-tax amortization of intangible assets, US$1.8 million in stock-based compensation costs, US$0.1million in after-tax restructuring charges and a foreign exchange gain of US$4.1 million. Page 3 of 12 Table of Contents In 2012, IFRS net losstotaled US$3.6 million, or US$0.06 per share, including US$7.8 million in after-tax amortization of intangible assets, US$1.9 million in after-tax restructuring charges, US$1.9 million in stock-based compensation costs and a gain of US$0.3 million for changes in the fair value of the cash contingent consideration related to the NetHawk acquisition. EXFO also incurred a foreign exchange loss of US$0.7 million in 2012. Adjusted EBITDA** totaled US$7.1 million, or 11.6% of sales, in the fourth quarter of fiscal 2013 compared to US$3.1 million, or 5.3% of sales, in the third quarter of 2013 and US$4.5million, or 8.0% of sales, in the fourth quarter of 2012. Adjusted EBITDA reached US$17.3 million, or 7.2% of sales, in fiscal 2013 compared to US$18.4million, or 7.3% of sales in 2012. “While fiscal 2013 will not rank as a vintage year by EXFO’s standards, I am pleased with the strongly improved market positioning of our Protocol-layer product group and heightened results in the wireless industry,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “Sales to wireless customers increased from approximately 24% of total sales to 28% in 2013, but more importantly I am excited by the market acceptance of several new solutions among leading mobile network operators, who are faced with the daunting challenge of increasing network capacity and improving quality of experience while reducing their operating expenses. Looking ahead to 2014, I fully expect our two main product groups and our wireless business to deliver growth, and the entire organization remains steadfastly focused on the execution of our profitable growth strategy which will benefit from a reduced cost base of US$9.0 million.” Selected Financial Information (unaudited) (In thousands of US dollars) Q4 2013 Q3 2013 Q4 2012 FY 2013 FY 2012 Sales $ Gross margin* $ 62.9% 61.7% 62.8% 61.8% 63.3% Other selected information: Net earnings (loss) $ $ ) $ ) $ $ ) Amortization of intangible assets $ Stock-based compensation costs $ Restructuring charges $
